FILED
                            NOT FOR PUBLICATION                             JUL 17 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JOSE JULIAN GOMEZ-BORBOA, )                   No. 11-70191
                              )
     Petitioner,              )               Agency No. A073-947-619
                              )
     v.                       )               MEMORANDUM*
                              )
ERIC H. HOLDER, Jr., Attorney )
General,                      )
                              )
     Respondent.              )
                              )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 7, 2014**
                             San Francisco, California

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Jose Julian Gomez-Borboa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ upholding of the Immigration

Judge’s denial of his Application for Cancellation of Removal. See 8 U.S.C.

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
§ 1229b(b)(1). We deny the petition in part, grant it in part, and remand.

      (1)      In general, we do not have jurisdiction to review decisions “regarding

the granting of relief under section . . . 1229b.” 8 U.S.C. § 1252(a)(2)(B)(i).

However, there is an exception for “constitutional claims or questions of law.” Id.

§ 1252(a)(2)(D); see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

      (2)      Gomez asserts that when the BIA determined that he had not shown

good moral character,1 it engaged in impermissible fact-finding.2 He points out

that the BIA referred to Gomez’s multiple false claims of United States

citizenship.3 He also asserts that the BIA committed legal error when it determined

that he lacked good moral character because it treated his false claims of

citizenship as a per se bar to a determination that he had good moral character. See

Guadarrama, 24 I&N Dec. at 626–27; see also Torres-Guzman v. INS, 804 F.2d

531, 534 (9th Cir. 1986); cf. Blanco v. Mukasey, 518 F.3d 714, 720–21 (9th Cir.



      1
          See 8 U.S.C. § 1229b(b)(1)(B).
      2
       That is a legal question over which we have jurisdiction. See 8 C.F.R.
§ 1003.1(d)(3)(iv); Rodriguez v. Holder, 683 F.3d 1164, 1169–70 (9th Cir. 2012).
      3
       A false claim of citizenship is a negative factor in the good moral character
determination. See 8 U.S.C. § 1101(f) (final paragraph, catch-all provision);
Matter of Guadarrama de Contreras, 24 I & N Dec. 625, 626–27 (BIA 2008).

                                           2
2008).

      As to Gomez’s first assertion, it is not clear whether the BIA was relying on

the two instances found by the IJ where Gomez was actually caught making his

false claims of citizenship, or Gomez’s undisputed testimony, upon which the IJ

did not opine, that he had made approximately ten separate false claims, or both.

      As to Gomez’s second assertion, the BIA specifically stated that, an alien

who makes a false claim “may be considered a person who is not of good moral

character,” but that the catch-all provision “does not automatically mandate such a

finding.” However, it did not indicate whether it was considering other evidence

of good moral character, about which the IJ made no findings at all.4

      We recognize that we do not have jurisdiction to inquire into the BIA’s

discretionary determination that Gomez lacked good moral character. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir.

2006). By the same token, we do not have jurisdiction to weigh the character

evidence ourselves. See Gutierrez, 662 F.3d at 1087 n.4. However, the BIA did

commit legal error when it failed to specifically indicate what evidence it had

considered and whether it could utilize that evidence without further fact-finding.

      4
       We note that Gomez was not denied the opportunity to present good moral
character evidence. See U.S. Const. amend. V; Gutierrez v. Holder, 662 F.3d
1083, 1091 (9th Cir. 2011).

                                          3
See Torres-Guzman, 804 F.2d at 534; see also Movsisian v. Ashcroft, 395 F.3d

1095, 1098 (9th Cir. 2005). Therefore, we cannot conduct the permitted (nay,

required) review of its decision, and we grant the petition on that basis. See

Delgado v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc).

      (3)    Gomez finally asserts that the BIA improperly failed to rule on his

motion to remand to the IJ. We disagree. There was no separately articulated

motion to remand. His remand request was simply a part of the appeal itself and

was disposed of when the BIA ruled on the appeal. See Narayan v. Ashcroft, 384

F.3d 1065, 1068 (9th Cir. 2004). We deny this portion of his petition.

      Petition GRANTED in part, DENIED in part, and REMANDED. The

parties shall bear their own costs on appeal.




                                          4